DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The indicated allowability of claims 1, 3-11, 14, 18 and 39 is withdrawn in view of the newly discovered reference(s) to Diethelm et al.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
Claims 1, 3-5, 8-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Diethelm et al (US 20190393525) in view of Liu et al (US 20050170234).
	Regarding claims 1 and 14, Diethelm et al. is directed to a solid oxide fuel cell device comprising a fuel cell single unit (22) comprising a fuel cell element comprising a cathode (21), anode (23), and electrolyte (22), a reducing gas supply path (205), and an oxidizing gas flow path (102) (Fig. 1).  Although not expressly disclosed, the SOFC inherently is capable of operating at a temperature of 650 C or higher, as claimed, as solid oxide fuel cells are typically operated at about 800C.  The SOFC internally reforms the fuel gas (see [0068]), thus an internal reformer is provided in the reducing gas supply path for producing hydrogen from a raw fuel gas by a steam reforming reaction.  An external reformer (pre-reformer 3) is provided upstream of the reducing gas supply path ([0068]), which would be outside of the fuel cell single unit.  The raw fuel gas partially reformed in the external reformer is supplied to the reducing gas supply path (Fig. 1).  In [0026], Diethelm et al. further teach:

    PNG
    media_image1.png
    101
    317
    media_image1.png
    Greyscale

Thus, the reference teaches that the pre-reformer can be maintained at a temperature below 450C, while “a lot of heat” is generated in the SOFC stack.  
	However, Diethelm et al. do not expressly teach that a control unit controls the temperature of the external reformer to be lower than that of the internal reformer, as recited in claims 1 and 14.  
	However, the above passage renders this limitation obvious to one skilled in the art.  Diethelm et al. teach that the apparatus can be operated in different modes (different ratios of hydrogen production to electricity production, etc.), and in a high electricity generating mode, it is taught that the temperature of the external reformer is kept under 450C while the SOFC (that is, the internal reformer) generates excess heat.  Therefore, a skilled artisan may conclude that the fuel cell and internal reformer would be operating at a temperature of e.g., 700C or higher.  Thus, the claimed control scheme and method would be rendered obvious.  
	Diethelm et al.  further do not expressly teach that the anode is formed in a “thin layer shape” (claims 1 and 14), nor that the internal reformer comprises an internal reforming catalyst layer (claims 1 and 14) nor other details of the internal reformer as recited in claims 3-5 and 8-11.  


	Liu et al. is directed to a solid oxide fuel cell having a catalyzed interconnect with an internal reforming catalyst layer (40). Regarding claim 3, a steam supply path for supplying steam generated in the fuel cell element to the reducing gas supply path is present (see [0051], “the water formed inside of [the] anode in the form of steam can further participate [in] the catalytic steam reforming reaction to convert remaining hydrocarbon fuels”).  Regarding claims 1 and 4, the fuel cell element is formed in a thin layer (including an anode 14 in a thin layer shape) on a metal support (26) ([0030], Fig. 1 and 2), and the fuel cell single unit includes an internal reformed fuel supply path for discharging steam generated by a power generation reaction from the anode layer to led the steam to the internal reforming catalyst layer, and leading at least hydrogen generated in the internal reforming catalyst layer to the anode layer (see disclosure cited in [0051] above; the internal reformed fuel supply path would be immediately adjacent the anode).  Regarding claim 5, the catalyst layer (40) is provided on a surface different from a surface on which the fuel cell element is formed (Figs. 2, 3).  Regarding claim 8, the apparatus further comprises a metal separator (20) ([0024]) partitioning the reducing gas and oxidizing gas flow paths wherein the catalyst layer (40) is provided on the metal separator on a side of the reducing gas flow path (Fig. 3).  Regarding claims 9 and 10, the catalyst is a metal (e.g., Ni) that is supported on a support ([0032]-[0034]).  Regarding claim 11, a turbulence promotion component for disturbing flow (26) is provided in the reducing gas supply path (Figs. 1 and 2).  
	Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because the artisan would be motivated to use the structure of the fuel cell of Liu et al (i.e., the catalyzed interconnect) in the fuel cell of Diethelm et al.  In [0010], Liu et al teach that “this interconnect improves efficiency of internal reforming of hydrocarbon fuel in a SOFC by providing enhanced geometrical and catalytic surface areas though an offset fin design and refractory oxide coating at various thicknesses.”  Accordingly, the artisan would be motivated to use the fuel cell structure of Liu et al. in the fuel cell of Diethelm et al., rendering the claims obvious.


Claims 1, 4, 6, 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Diethelm et al (US 20190393525) in view of Laurencin (US 20120121999).
	Regarding claims 1 and 14, Diethelm et al. is directed to a solid oxide fuel cell device comprising a fuel cell single unit (22) comprising a fuel cell element comprising a cathode (21), anode (23), and electrolyte (22), a reducing gas supply path (205), and an oxidizing gas flow path (102) (Fig. 1).  Although not expressly disclosed, the SOFC inherently is capable of operating at a temperature of 650 C or higher, as claimed, as solid oxide fuel cells are typically operated at about 800C.  The SOFC internally reforms the fuel gas (see [0068]), thus an internal reformer is provided in the reducing gas supply path for producing hydrogen from a raw fuel gas by a steam reforming reaction.  An external reformer (pre-reformer 3) is provided upstream of the reducing gas supply path ([0068]), which would be outside of the fuel cell single unit.  The raw fuel gas partially reformed in the external reformer is supplied to the reducing gas supply path (Fig. 1).  In [0026], Diethelm et al. further teach:

    PNG
    media_image1.png
    101
    317
    media_image1.png
    Greyscale

Thus, the reference teaches that the pre-reformer can be maintained at a temperature below 450C, while “a lot of heat” is generated in the SOFC stack.  
	However, Diethelm et al. do not expressly teach that a control unit controls the temperature of the external reformer to be lower than that in the internal reformer, as recited in claims 1 and 14.  
	However, the above passage renders this limitation obvious to one skilled in the art.  Diethelm et al. teach that the apparatus can be operated in different modes (different ratios of hydrogen production to electricity production, etc.), and in a high electricity generating mode, it is taught that the temperature of the external reformer is kept under 450C while the SOFC (that is, the internal reformer) generates excess heat.  Therefore, a skilled artisan may conclude that the fuel cell and internal reformer would be operating at a temperature of e.g., 700C or higher.  Thus, the claimed control scheme and method would be rendered obvious.  
	Diethelm et al.  further do not expressly teach that the anode is formed in a “thin layer shape” (claims 1 and 14), nor that the internal reformer comprises an internal reforming catalyst layer (claims 1 and 14) nor other details of the internal reformer as recited in claims 4, 6, and 7.
	Laurencin et al. is directed to a fuel cell single unit comprising a fuel cell element comprising a cathode (1), an anode (2) in a thin layer shape, and an electrolyte (3); a reducing gas supply path (11, 7, 12) and an oxidizing gas flow path (Fig. 5-7).  Regarding claims 1 and 4, an internal reforming catalyst layer (9) for producing hydrogen from a raw fuel gas by a steam reforming reaction is provided in the fuel cell single unit, inside pores of a metal support in the reducing gas supply path (Fig. 5, [0184]).  Regarding claim 4, the fuel cell element is formed in a thin layer shape on the metal support (4).  Regarding claims 4, 6 and 7, pores of the support would necessarily form an “internal reformed fuel supply path for discharging steam generated by a power generation reaction from the anode layer to lead the steam to the internal reforming catalyst layer, and leading at least hydrogen generated in the internal reforming catalyst layer to the anode layer.”  This is because the reducing gas supply path inlet and outlet are shown as being along the bottom edge of the fuel cell unit (see [0187]: “feed stream of hydrocarbon circulates in a channel on the outside of the cell and along the first main surface (7)…this feed stream is gradually enriched with reforming product before being discharged via the outlet (12) of this stream”).  Regarding claim 6, a plurality of through-holes (5) penetrating the support are provided, the anode layer is provided on one surface of the support, the reducing gas supply path is provided along another surface (bottom side and interior of support), the catalyst layer is provided on at least a part of an inner surface of the flow path, and each of the through holes serves as the internal reformed fuel supply path.  Regarding claim 7, the catalyst layer is provided inside the through hole (Fig. 5).  
	Therefore, the invention as a whole would be obvious to one skilled in the art at the time of filing because the artisan would be motivated to use the fuel cell structure of Laurencin et al. in the fuel cell of Diethelm et al.  In [0054]-[0056], Laurencin et al. detail the advantages of their design and how it overcomes the drawbacks of the prior art.  Accordingly, the artisan would be motivated to use this structure in Diethelm et al., thereby rendering the claims obvious.  



Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over of Deithelm et al.  in view of Liu et al as applied to claim 14 above, and further in view of Nakamura et al (US 20170267523).
	Diethelm et al. do not expressly teach that the steam to carbon ratio at an inlet of the external reformer is kept in the range of 1.5 to 3 as recited in claim 39. 
	Nakamura et al. is directed to a steam reformer and catalyst, wherein the hydrogen is suited to be supplied to fuel cells ([0123]).  The S/C ratio is preferably kept between 2-2.7 ([0122]).
	Therefore the invention as a whole would have been obvious to one skilled in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  The disclosure of Nakamura et al. shows that values falling within the claimed range of S/C ratio are conventionally used when operating external reformers.  As such, claim 39 would be rendered obvious. 


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Diethelm et al. in view of Liu et al. as applied to claim 14 above, and further in view of JP 2001-68136.
	Diethelm et al. discloses a desulfurizer ([0075]), but does not expressly teach that desulfurization is performed to 1 ppb or less, as recited in claim 18. 
	JP ‘136 is directed to a fuel cell system comprising a desulfurizer, which reduces the sulfur component in a fuel gas to 1 ppb or less (preferably 0.1 ppb or less) (abstract). 
	Therefore the invention as a whole would have been obvious to one skilled in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Diethelm et al. disclose a desulfurizer, and the step of reducing sulfur to 1 ppb or less is known as evidenced by JP ‘136.  Accordingly, claim 18 would be rendered obvious. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
October 4, 2022